TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 25, 2013



                                     NO. 03-12-00083-CV


  Steve Cokins and Anita Cokins, Individually and on Behalf of the North Brooks Hollow
                                 Road Area, Appellant

                                                v.

                                   City of Lakeway, Appellee




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                       OPINION BY JUSTICE FIELD;
              CONCURRING OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the following portions

of the trial court’s judgment dismissing the Landowners’ claims that the annexation of the North

Brooks Hollow Road Area is void: IT IS THEREFORE considered, adjudged and ordered that

the judgment of the trial court is reversed as to those claims and that those portions of the cause

be remanded to the trial court for further proceedings consistent with this Court’s opinion. We

affirm only that part of the judgment dismissing the Landowners’ procedural challenges to the

City’s ordinance annexing the North Brooks Hollow Road Area. It is FURTHER ordered that
each party shall bear their own costs relating to this appeal, both in this Court and the court

below; and that this decision be certified below for observance.